COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Christopher Scott Brann v. Carlos Guimaraes and Jemima Guimaraes

Appellate case number:   01-19-00439-CV

Trial court case number: 2019-11003

Trial court:             270th District Court of Harris County

       Appellees Carlos Guimaraes and Jemima Guimaraes have filed a motion for en banc
reconsideration, which the court by a unanimous vote of the participating justices DENIES.

Justice’s signature: /s/ Gordon Goodman
                     Acting for the Court

En banc court consists of: Chief Justice Radack and Justices Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris. Justice Kelly not participating.

Date: August 3, 2021